I concur. I agree that the allegations of the complaint do not draw into the vortex of controversy that part of section 57-7-16, R.S. Utah 1933, relating to speeds approaching intersections. This section specifies a speed not greater than 20 miles an hour during the last 50 feet before reaching the intersection where the approaching driver's view of the intersecting highway in either direction is obstructed by objects along that intersecting highway within a distance of 200 feet from the crossing. Certainly, the complaint did not found its cause of action on any duty of the driver dictated by the intersection. The cause of action was founded on his operating the car at a speed which prevented him from keeping control while turning a curve with his view obstructed along the curve. But I am doubtful whether, under the situation of this case, any allegations assigning a failure to drive at 20 miles or less within the last 50 feet from the intersection as negligence would have been material even though it was proved that there were obstructions to his view within the 200-foot distance from each of his flanks along the intersecting highway.
This law appears to be for the protection of traffic at intersections, particularly to require reduced speeds because of obsecured vision up crossroads in order to prevent collissions *Page 594 
at those intersections. What relation has it to pedestrians walking on the same highway toward the driver, who have not reached or who have passed the intersection? Was it meant to dictate a speed in order to protect them? The prevailing opinion saves the question. I do, too. The appellants have devoted only half a page to the matter in which they simply state that the law had no application to this case and was only intended to regulate traffic approaching and crossing intersections. They have not given us any aid in a discussion of the principles or any citations of cases as to whether a violation of a statute meant to prevent a certain type of accident or to protect a certain class is negligence per se as to those not in the class or as to some one injured in a manner totally unrelated to any situation which such statute was designed to take care of. While I shall not express any opinion on it, I think that in the retrial this matter should be taken into consideration. If a car clipped a stone from the road and catapulted it into a man working on a ditch by the side of the road when within 75 feet of the crossing while going 50 miles an hour, this statute certainly could not be availed of. If, while he was within 50 feet of the crossing going 50 miles an hour and catapulted a stone into the man, could it be charged that not only was he going at too rapid a speed in view of the stone in the road, but that he should have been going no more than 20 miles an hour, in which case the wheel of his car would have hardly more than pushed the stone aside? In short, is not the question in this case whether, with children trudging or running along the shoulder of the road, the individual defendant was not going at too great a speed, and whether, under those circumstances, he exercised that care and caution which an ordinarily prudent driver would have exercised under those circumstances, just as if there never had been an intersection in the vicinity? In the illustration of the clipped stone above suggested, suppose it could be proved that there was no obstruction to the view on the driver's flanks up the intersecting highway. Then, there could not be assigned the negligence *Page 595 
that he was going more than 20 miles an hour in violation of the law. But if there were obstructions, then is the merely going at a greater speed than 20 miles an hour in itself assignable as the proximate cause of filliping the stone? Would a speed of 21 miles an hour state a case of negligence per se? It appears odd that these features which only relate to required care to prevent a crossroads collision should be made the basis for negligence in the filliping of a stone. Another variation of the stone accident is suggested: Suppose it were admitted that the filliped stone within the 50-foot distance could not have been so ejected by the sudden clip of the wheel if the car had been going even as low as 30 miles an hour. Suppose, too, there are the obstructions within the statutory 200 feet along the intersecting highway. Certainly, the negligence, if any, of not going 20 miles an hour or less could not then be said to be the proximate cause of the catapulting of the stone, for even 30 miles would not have done it.
I am wondering if the same may not be true in this case. Could it be said that the failure to go 20 miles an hour or less within the 50 feet was the proximate cause of this accident? Was it not, from plaintiff's point of view, rather too great a speed under the circumstances, regardless of the speed limit imposed for intersection purposes? Twenty-one miles an hour might not have been negligent as dictated by the position of the children, and yet 15 miles might have been. That would be for the jury to determine.
District speeds designated to protect all of the general public may come under a different category. Any injury which might reasonably have been prevented by observance of the legal speed may be said to be proximately caused by the excess speed. My doubt comes in the case where the ordinance was designed for the benefit of a certain class — travelers whose paths would cross in the intersection.
I am familiar with the doctrine laid down in Collins v.Liddle, 67 Utah 242, 247 P. 476, and Wilcox v. Wunderlich,73 Utah 1, 272 P. 207, in which it was held that a person *Page 596 
under 16 driving a car was negligence per se and that if an accident happened such fact alone of the person being under 16 could be taken into consideration by the jury as an element in determining the proximate cause of the accident. But in such case the prohibition against a youth under 16 driving was for the benefit of all the public and not as in the case of this law, to protect that part of the public coming along crossroads. If I pass a car to the right instead of passing to the left as the law requires, and in so doing go off the paved portion onto a rough shoulder and bounce a passenger from the seat injuring him, can it be said that the violation of the law which requires me to pass on the left was a proximate cause of the accident? Such law was designed to prevent collisions and not to keep people on the smooth part of the highway in order that they would not shuffle the occupants of the car off the seats. Had such car not been there and for some reason the driver had driven onto the rough shoulder, a violation of the law could not be assigned as negligence. The negligence would have been driving off the paved portion in a negligent manner. Thus, it would seem to be if the motive or reason for doing so was to pass a car on the right. Is it not just as true here that the negligence was too great a speed under the circumstances, entirely independent of any law which required a reduction of speed for the sole purpose of preventing intersection collisions, and that such violation of the "20 miles an hour" law is not material?
I cannot agree with the opinion that instruction No. 17 was proper. The plaintiff, in as plain language as could be used, founded his cause of action on the theory that defendant Brown, going at an excessive rate of speed, could not control his car and "then and there carelessly and negligently drove and operated said automobile off the paved portion of the highway and onto the shoulder thereof * * * and that said Brown by reason of his aforesaid negligence caused said automobile to strike upon and against the said Charles Franklin Woodward," etc. Defendants met this plain statement *Page 597 
of how the accident happened by a theory that the deceased boy ran on the pavement and into the car and was hurtled around, thrown down, and thus met his death. Their theory of defense was that the deceased was thus guilty of contributory negligence, or, better still for them, that his act of running into the car alone caused his death, defendant Brown being free from negligence. After this evidence of defendant is in, the court gives instruction No. 17 on the theory that plaintiff had founded his cause of action on defendant's passing the children at too great a speed. It is almost a truism that plaintiff must recover on the cause of action he sets out. He cannot transmute defendant's defense into a cause of action for himself and have the court instruct upon it. If in this case plaintiff had set out as a second count the theory that Brown had not used a rate of speed in passing the children that a prudent person would have used and knowing that children were there and that children of that age are prone to dart out into the street, he nevertheless went at such speed as would give him no chance to avoid the accident, or at least mitigate its consequences, plaintiff would have stated a good cause of action had the boy been free from contributory negligence, according to the test laid down in the court's instruction No. 12. In such case instruction No. 17 would have been in order. And ordinarily, by the same token, instruction No. 12 in dealing with contributory negligence of the deceased boy was not material under either plaintiff's or defendant's theory. Had the plaintiff included a count of negligence to the effect that Brown was passing the children at too great a speed and that the deceased, acting as any boy of his age, general development, and maturity could be expected to act, had run out into the road and because of the improper speed Brown was unprepared for the eventuality which he, if prudently driving, should have been prepared for, then the plea by defendant of contributory negligence would have put in issue the matter of whether the deceased did act in such fashion as a boy of his age and development would be expected *Page 598 
to act and instruction No. 12 would have been material. But where the allegation is that defendant Brown ran off on the shoulder where the lad had the right to be and ran into him, there was no place for a plea of contributory negligence to raise that issue. Contributory negligence was pleadable where such a situation was alleged as would make such contributory negligence a defense to the negligence of the defendant, but where the plaintiff places his case on a theory which, if true, leaves the defendant no such defense, then a plea of contributory negligence which fits into a situation different from that alleged by the plaintiff need not be interposed. It is not incumbent on the defendant to anticipate that plaintiff will transmute his theory during the trial into such as will make a plea and proof of contributory negligence material. The fact that defendant did plead contributory negligence lends some color to the idea that he must have believed that plaintiff himself might change his theory after the facts came out. But because it was so pleaded, I do not think the defendant can complain very ardently of the court giving instruction No. 12, which defines the degree of care a boy must use.
As to the failure of the court to permit defendant to refresh the memory of the eight year old Marcelle Woodward, I agree that such matters are largely within the discretion of the court, but if this refusal was not an abuse of discretion, it was certainly on the very edge of it. This boy, at the inquest, when he was probably more natural and spontaneous, testified, according to the testimony offered to refresh his recollection, that Charlie, the deceased, ran out from between him and Clarence to get to the front and "ran smack into the car." This was before Justice Hammond and the coroner's jury while he was being questioned by Mr. Gease. At the trial he testified with accuracy as to the relative positions of the two brothers, Clarence and Charles, in reference to him on the shoulder of the road, where they were going and for what purpose, and with accuracy as to the distance the file of boys was from the pavement, but he *Page 599 
cannot remember telling his story at the inquest, nor Mr. Gease (who was pointed out to him in the courtroom) asking him any questions, nor his answering any questions at the inquest.
At the inquest he apparently testified to what had happened and it was contrary to plaintiff's allegations and plaintiff's theory of the case. At the trial he could not remember how the accident had happened nor seeing Brown's automobile. All that part of his former story was, according to his testimony, a complete blank. We can agree that much tact and kindness must be employed in questioning such a young lad. That seems to have been used. We can further agree that the court, because of the lad's age and the court surroundings and his liability to become confused, should not permit him to be pressed very hard for answers when it is apparent or likely that he is confused or that the incident in regard to which he is testifying has become blurred in his mind. But where it is apparent that his supposed lapse of memory is really not a lapse, but because of the realization in which some one has apparently schooled him, that he must not remember such damaging details, the court should permit his mind to be refreshed. I fully recognize the principle that this being the defendant's witness they could not impeach him nor ordinarily get in evidence statements made by him at another time under the guise of refreshing memory. They take him as one takes a wife or husband, for better or for worse. But there is also such a thing as trying a case openly, without hidden allegations in pleadings, without strategies, and with every endeavor of both parties to bring out the true facts before the jury. If the defendant Brown with three young lads so close to the pavement, passed them at an unreasonable speed and thus caused the death of one of them, even though such one did act with boyish precipitancy and thoughtlessness, because his speed was one which would not permit him to avoid eventualities, the father should recover. But the case as it was should be alleged, the material evidence to permit the *Page 600 
jury to come to a correct solution should be available and given to it, and the instructions in turn should be measured by the issues and the testimony. This trial did not meet these requirements in the respects I have indicated above, and for that reason I concur in the decision of reversal.
 *Page 1